DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig 1, element 132 is missing in the Applicant’s specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of the support being a bed or couch must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The “eye tracking system” in claim 1 will be interpreted as anything that comprises at least one camera per Applicant’s specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5, 7-9, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claims 5 and 16, the Applicant claims “manual confirmation” but it is unclear what structure is claimed for accepting this confirmation or is this step is merely intended use. It is also unclear what structural configuration the Applicant is claiming to make this step possible. 
	In regards to claims 7, 8, and 17-19, the Applicant claims “a support” but it is unclear if this is the same support as previously claimed or if this is a new support. For examination purposes, the Examiner is interpreting this as the same support as previously claimed. 
	In regards to claims 8 and 9, these claims are rejected as citing a product and process in the same claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to "A 
	Claim 20 is objected to by virtue if its dependency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

5.	Claim(s) 1-4, 6-8, 10-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somani (US 20080278687 A1).
	In regards to claim 1, Somani discloses a system for automated fine adjustment of an ophthalmic surgery support (Abstract discloses an adjustable ophthalmic support system) comprising:
	a support (Element 320 in Figure 3A shows a support chair); 
a control device operable to control a position of the support (Par 0069 discloses fine adjustments of the position of the support can be affected using fine motion control of the motion movement mechanism [322] ); 
an eye tracking system operable to detect a detectable position of an eye and generate data relating to the detectable position (Par. 0067 discloses can eye tracker system that can be used); 
a processing system comprising at least one programmed processing device, the processing system operable to (Par. 0067 discloses a laser eye surgery system, i.e. a processing system, that includes a processor): 
	receive data from the eye tracking system relating to the detectable position (Par. 0067 discloses the tracker system can steer the laser in response to eye movement, i.e. it is detecting the position); 
	determine a detectable position of the eye in relation to a center of a detection field of the eye tracking system (Par. 0066 discloses the intended predetermined aligned positon of the eye can correspond to the center of the image); 
Par. 0066 discloses the pupil location can be determined in response to calculations along the image segments and can be moved horizontally and vertically);  
	generate a control signal operable to adjust the position of the support so that the detectable position of the eye is centered in relation to the center of the detection field of the eye tracking system (Par. 0066 discloses the processor can move and align the pupil with the predetermined location based on the calculations); 
	and transmit the control signal to the control device to adjust the position of the support (Par. 0067 discloses the laser eye surgery system can move the support to align the patient with the surgical system). 
	In regards to claim 2, Somani discloses the system of claim 1, wherein the support is a couch (Par. 0069 discloses the support being a chair [320] or a reclining seat or a patient seat). 
	In regards to claim 3, Somani discloses the system of claim 1, wherein the support is a bed (Par. 0069). 
	In regards to claim 4, Somani discloses the system of claim 1, wherein adjusting the position of the support so that the eye is centered in relation to the center of the detection field of the eye tracking system is performed automatically, without manual confirmation (Par. 0078 discloses that steps 410-445 can be repeated and completed in real time as to automate alignment of the eye in real time and maintain this alignment while the eye moves). 
	In regards to claim 6, Somani discloses the system of claim 1, wherein adjusting the position of the support is performed during initialization of the eye tracking system (Fig 4 shows that the adjustment of the support is done first, i.e. during initialization). 
	In regards to claim 7, Somani discloses the system of claim 1, wherein automated fine adjustment of a support is performed during surgery (Fig 4 shows that the adjustment of the support is done first, i.e. during initialization). 
	In regards to claim 8, Somani discloses the system of claim 1, wherein automated fine adjustment of a support is performed during equipment calibration (Par. 0069 discloses fine adjustments of the position of the support can be be affected using fine motion control of the motion movement mechanism [322]. Also this claim is considered intended use and since the system of Somani is capable of the automated fine adjustment then it would presumably be capable of this function). 
	In regards to claim 10, Somani discloses the system of claim 1, wherein the system further comprises a device for manual confirmation of an adjustment, the device operable to input a confirmation (Par. 0068 discloses that input to the processor can be provided by a user). 
	In regards to claim 11, Somani discloses the system of claim 11, wherein the device for manual confirmation of an adjustment is a button, a switch, a key, a joystick, or by voice recognition or gesture control (Par. 0068 discloses this can be done with a keypad, i.e. a button). 
	In regards to claim 12, Somani discloses a method for automated fine adjustment of a support (Par 0069 discloses fine adjustments of the position of the support can be affected using fine motion control of the motion movement mechanism [322] ) comprising: 
detecting a detectable position of an eye (Par. 0067 discloses can eye tracker system that can be used to detect the eye); 
generating data relating to the detectable position (Par. 0067 discloses the tracker system can steer the laser in response to eye movement, i.e. it is detecting the position and generating data); 
Par. 0067 discloses a laser eye surgery system, i.e. a processing system); 
determining the detectable position of the eye in relation to a center of a detection field of an eye tracking system (Par. 0066 discloses the intended predetermined aligned positon of the eye can correspond to the center of the image); 
determining a direction and a distance the detectable position of the eye must be adjusted to be centered in relation to the center of the detection field of the eye tracking system (Par. 0066 discloses the pupil location can be determined in response to calculations along the image segments and can be moved horizontally and vertically); 
generating a control signal operable to adjust an ophthalmic surgery support so that the detectable position of the eye is centered in relation to the center of the detection field of the eye tracking system (Par. 0066 discloses the processor can move and align the pupil with the predetermined location based on the calculations); 
and transmitting the control signal to a control device operable to adjust a position of the ophthalmic surgery support (Par. 0067 discloses the laser eye surgery system can move the support to align the patient with the surgical system). 
	In regards to claim 13, Somani discloses the method of claim 12, wherein the support is a couch (Par. 0069 discloses the support being a chair [320] or a reclining seat or a patient seat). 
	In regards to claim 14, Somani discloses the method of claim 12, wherein the support is a bed (Par. 0069).
	In regards to claim 15, Somani discloses the method of claim 12, wherein adjusting a support to center the eye in relation to the center of the detection field of the eye tracking system is performed automatically, without manual confirmation (Par. 0078 discloses that steps 410-445 can be repeated and completed in real time as to automate alignment of the eye in real time and maintain this alignment while the eye moves).
	In regards to claim 17, Somani discloses the method of claim 12, wherein automated fine adjustment of a support is performed during initialization of the eye tracking system (Fig 4 shows that the adjustment of the support is done first, i.e. during initialization). 
	In regards to claim 18, Somani discloses the method of claim 12, wherein automated fine adjustment of a support is performed during surgery (Fig 4 shows that the adjustment of the support is done first, i.e. during initialization). 
	In regards to claim 19, Somani discloses the method of claim 12, wherein automated fine adjustment of a support is performed during equipment calibration (Par. 0069 discloses fine adjustments of the position of the support can be be affected using fine motion control of the motion movement mechanism [322]. Also this claim is considered intended use and since the system of Somani is capable of the automated fine adjustment then it would presumably be capable of this function).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somani (US 20080278687 A1) and in view of Charles (US 20090093798 A1).
	In regards to claim 5, Somani discloses the system of claim 1, wherein adjusting the position of the support so that the eye is centered in relation to the center of the detection field of Par. 0078 discloses that an additional step can be to conform that the pupil is centered by repeating the imaging and calculation steps in real time). 
	However, Somani does not explicitly discloses there being manual alignment. However, in the same field of endeavoer Charles discloses that alignment was known to be performed manually with ophthalmic devices and therefore combining this with an automated process would improve accuracy or provide an initial calibration or something along those lines (Par. 0038). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Somani and modified them by having the system comprise both manual and automated conformation, as taught and disclosed by Charles, for the purpose of this would improve accuracy or provide an initial calibration or something along those lines (Par. 0038 of Charles). 
	In regards to claim 16, Somani discloses the method of claim 12, wherein adjusting the position of the support so that the eye is centered in relation to the center of the detection field of the eye tracking system is performed automatically, but only after manual confirmation (Par. 0078 discloses that an additional step can be to conform that the pupil is centered by repeating the imaging and calculation steps in real time). 
	However, Somani does not explicitly discloses there being manual alignment. However, in the same field of endeavoer Charles discloses that alignment was known to be performed manually with ophthalmic devices and therefore combining this with an automated process would improve accuracy or provide an initial calibration or something along those lines (Par. 0038). 
Par. 0038 of Charles). 
7.	Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somani (US 20080278687 A1) and in view of Voglesang (WO 2005011544 A1). 
	In regards to claim 9, Somani discloses the system of claim 8, except for wherein equipment calibration includes automated fine adjustment of test targets.
	However, in the same field of endeavor, Voglesang discloses that the use of test targets is known in the art for the purpose of calibration (Pg 26-27). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Somani and modified them by having the system use test targets, as taught and suggested by Voglesang, for the purpose of calibration (Pg 26-27).
	In regards to claim 20, Somani discloses the system of claim 19, except for wherein equipment calibration includes automated fine adjustment of test targets.
	However, in the same field of endeavor, Voglesang discloses that the use of test targets is known in the art for the purpose of calibration (Pg 26-27). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Somani and modified them by having the system use test targets, as taught and suggested by Voglesang, for the purpose of calibration (Pg 26-27).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792   
05/21/2021